Citation Nr: 0842465	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
urinary stricture and penis deformity.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD and entitlement to benefits under 
38 U.S.C.A. § 1151.  The veteran disagreed and perfected an 
appeal.

In September 2008, the veteran and his representative 
presented testimony and evidence at a videoconference hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

The Board notes that in a January 2006 statement, the veteran 
sought service connection for depression.  In a February 2006 
letter, the RO informed the veteran that the issue of 
entitlement to service connection for depression could not be 
adjudicated because depression is "used to evaluate your 
service connected PTSD, and by law, we are not allowed to 
evaluate PTSD" and the depression separately.  The Board 
first observes that the veteran is not service-connected for 
PTSD; rather it is an issue still unresolved.  Secondly, the 
United States Court of Appeals for Veterans Claims (the 
Court) has specifically held that a claim for service 
connection for PTSD is a different claim than a claim for an 
acquired psychiatric disability. See Patton v. West, 12 Vet. 
App. 272 (1999) [the Court held that the Board correctly 
reviewed the appellant's PTSD claim as an original claim, and 
not a claim to reopen a prior denial of service connection 
for a nervous condition]; see also Samuels v. West, 11 Vet. 
App. 433 (1998). The RO has not adjudicated the claim for 
depression, and that issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

PTSD

The veteran seeks service connection for PTSD contending that 
his currently diagnosed PTSD was caused by a sexual assault 
during service.  In Patton v. West, supra, the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  Paragraph 5.14c states that, in cases of sexual 
assault, development of alternate sources for information is 
critical.  There is provided an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8).

Of particular pertinence to this case are the provisions of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor."  The 
Court in Patton stated that such changes in behavior should 
be examined and clinically interpreted to determine whether 
they constitute evidence of a sexual assault.  

In this case, the veteran has submitted the statement of R.S. 
who disclosed that the veteran informed him in September 1963 
that the veteran's Sergeant had sexually molested him and 
that the veteran had said then that he was afraid of 
reporting the incident to "higher sources."  The statement 
of A.J. relates that A.J. had known the veteran from the time 
they were in junior high school and that he noticed a 
dramatic change in the veteran's behavior once the veteran 
had returned home from active duty.  The veteran's wife 
stated that the veteran had told her in 1968 that the sexual 
assault had occurred during service.  

The veteran reported no depression in his report of medical 
history in January 1965, and the separation physical examiner 
made no note of any psychological disorder at the time of the 
veteran's discharge from active duty.  However, the veteran 
testified at the September 2008 hearing that the assault 
occurred "a couple of weeks" before he left Korea.  See 
hearing transcript at page 4.  The veteran's service 
personnel records indicate that he served in Korea from July 
25, 1962, to July 14, 1963.  The veteran's personnel records 
indicate that he received good and excellent behavior and 
efficiency ratings during his time on active duty, but they 
also reveal he was subjected to two separate disciplinary 
actions subsequent to the alleged assault.  Specifically, he 
was punished for absence without leave for the period from 
about 0600 May 18, 1964, to about 1600 May 21, 1964, when he 
was stationed at Ft. Sill, Oklahoma, and was also punished at 
a Summary Court Martial for disobeying an order from a 
superior non-commissioned officer in July 1964.  As noted 
above, such behavior may be important and "should be 
examined and clinically interpreted" to determine whether 
they constitute evidence of a sexual assault.  

The record indicates that two medical examiners have 
determined that the veteran meets the criteria under DSM-IV 
for a diagnosis of PTSD and have related the PTSD to the 
reported sexual assault, and another has diagnosed the 
veteran with major depressive disorder.  The Court, however, 
has held that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors. See Moreau v. Brown, 9 Vet. App. 389, 395-
96(1996), aff'd, 124 F.3d 228 (Fed.Cir. 1997); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

The Board remands the claim to VBA to provide the veteran 
with an examination for the purpose of clarifying whether the 
veteran currently suffers from PTSD and whether the evidence 
of record supports the finding that the veteran was 
physically assaulted (molested) in service, to include 
whether the decline in the veteran's behavior almost one year 
after the claimed assault is consistent with the reported 
sexual assault.

38 U.S.C.A. § 1151

The veteran contends that his urinary stricture was caused by 
a catheritization placed by VA to relieve urinary retention.  
He has also contended that the retention was caused by 
psychotropic medications prescribed by VA for treatment of 
depression caused the urinary retention.  Finally, he 
contends that the medication caused his penis to deform to 
the degree where he is presently unable to enjoy sexual 
relations.  The record includes an April 2004 treatment note 
by Dr. T.N. who stated that the veteran had "significant 
[urinary] stricture but also enlarged prostate which is 
contributing to voiding stream obstruction."  Dr. T.N. also 
stated in a March 2005 note that the veteran's urinary 
stricture "could have been due to trauma."  

Dr. T.N.'s notations raise questions of a medical nature that 
require medical expertise to answer.  The Board remands the 
issue for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
undergo a psychiatric examination.  The 
veteran's VA claims folder, including this 
Remand, should be furnished to the 
examiner for review.  Appropriate 
diagnostic testing should be undertaken, 
as deemed necessary by the examiner, and 
the examiner should specifically comment 
on the validity of the test results.  
After review of the veteran's claims 
folder, an interview with the veteran, and 
the results of any testing performed, the 
examiner should provide a report which 
sets out the most likely current 
psychiatric diagnosis or diagnoses.  The 
etiology of any diagnosed psychiatric 
disorder should be discussed.  The 
examiner should expressly indicate whether 
the veteran suffers from PTSD.  

If a diagnosis of PTSD is rendered, the 
examiner shall specifically opine whether 
the veteran's diagnosed mental disability 
is as likely as not (a 50 percent 
probability or greater) the result of a 
sexual assault which reportedly occurred 
in Korea shortly before the veteran left 
Korea.  The examiner's analysis should 
include discussion as to whether the 
decline in the veteran's behavior almost 
one year after the claimed assault more 
likely than not constitutes evidence of 
the reported sexual assault or is more 
likely than not related to another cause.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  VBA should provide the veteran's VA 
claims folder to an appropriate medical 
practitioner experienced in urinary 
disorders who should review the VA claims 
folder and render an opinion whether it is 
as likely as not (a 50 percent probability 
or greater) that the veteran's urinary 
stricture and/or Peyronie's disease was 
caused or aggravated by the 
catheritization performed by VA to relieve 
urinary retention.  If the examiner 
determines that the veteran's urinary 
stricture was caused or aggravated by VA 
medical personnel and treatment, the 
examiner shall provide an opinion whether 
the proximate cause of the urinary 
stricture was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination; or (B) an event 
not reasonably foreseeable.  The examining 
practitioner shall support the conclusions 
and opinions rendered with reference to 
clinical facts from the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for PTSD and for 
benefits under 38 U.S.C.A. § 1151.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response. Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


